                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                  January 10, 2019
                         UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                             GALVESTON DIVISION

RICHARD GONZALEZ,                             §
                                              §
        Plaintiff,                            §
VS.                                           §   CIVIL ACTION NO. 3:17-CV-78
                                              §
JOHN DOE, et al,                              §
                                              §
        Defendants.                           §

                                ORDER OF DISMISSAL

       In this negligent entrustment case, the plaintiff and the rental car company entered

a stipulation of dismissal (Dkt. 12), leaving only the plaintiff’s claims against the driver

of the rental car—whom the plaintiff sued as a John Doe and who remains unnamed—for

trial. The Court held docket call on January 8, 2019, and no party appeared. Pursuant to

Federal Rule of Civil Procedure 41(b) and the Court’s inherent power to control its

docket, the Court will DISMISS this case without prejudice for failure to prosecute. See

Boudwin v. Graystone Ins. Co., Ltd., 756 F.2d 399, 401 (5th Cir. 1985). THIS IS A

FINAL JUDGMENT.

       SIGNED at Galveston, Texas, this 10th day of January, 2019.


                                              ___________________________________
                                              George C. Hanks Jr.
                                              United States District Judge




1/1
